Citation Nr: 0627071	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-10 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of left fibula fracture with subjective stiffness 
in the leg.

2.  Entitlement to an increased rating for residuals of 
injury to the jaw with loss of teeth, contusions, facial 
lacerations, decreased sensation and laceration of the lower 
lip with scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had honorable active service from November 1964 
to May 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Roanoke, 
Virginia, Regional Office (RO), which denied an increased 
rating for residuals of a left fibula fracture with 
subjective stiffness in the leg, and for residuals of injury 
to the jaw with loss of teeth, contusions, facial 
lacerations, decreased sensation and laceration of the lower 
lip with scar.  

This case was previously before the Board in December 2001 
and May 2004.  On each occasion, the Board remanded the case 
to the RO for additional development.  

The veteran provided testimony at a hearing at the RO in 
September 2001 which was conducted by the undersigned 
Veterans Law Judge.  

Unfortunately, further development is required before the 
appeal concerning the veteran's claim of entitlement to a 
rating greater than 10 percent for the service-connected 
residuals of injury to the jaw with loss of teeth, 
contusions, facial lacerations, decreased sensation and 
laceration of the lower lip with scar can be actually 
decided.  So, for the reasons explained below, this claim is 
being remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The veteran's service-connected residuals of left fibula 
fracture with subjective stiffness in the leg are not 
manifested by impairment of the tibia and fibula, to include 
malunion with slight knee or ankle disability.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
veteran's residuals of left fibula fracture with subjective 
stiffness in the leg have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5299, 
5262 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  A 
notice letter dated in August 2004 satisfied this notice 
requirement.  The claim was readjudicated in a January 2006 
supplemental statement of the case (SSOC).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with various 
forms of notice, cited above, which notified him of what type 
of information and evidence was needed to substantiate his 
claim for an increased rating, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date.  Despite this failure the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Simply put because the preponderance of the evidence is 
against the appellant's claim for a compensable rating for 
residuals of left fibula fracture with subjective stiffness 
in the leg any questions as to the appropriate effective date 
to be assigned are moot.

The Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Indeed, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claim, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the notice provided since the 
July 2001 rating decision fulfilled the requirements of 38 
U.S.C.A. § 5103(a).  The appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  The actions taken by 
VA have cured any error in the timing of notice.  Further, 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.


Factual Background

The veteran claims entitlement to a compensable rating for 
his service-connected left fibula fracture residuals with 
subjective stiffness in the leg.  The RO denied this claim in 
March 2000 because, in pertinent part, neither malunion of 
the tibia and fibula nor slight knee or ankle disability was 
shown to exhibit sufficient disability to warrant a 
compensable rating.  

The report of a February 1986 VA examination includes a 
diagnosis of left fibula fracture residuals with subjective 
stiffness in the left leg.  No pathological findings were 
demonstrated on X-ray examination.  Examination revealed no 
limitation of the left ankle, and no tenderness to palpation 
over the lateral aspect of the left lower leg.  

The report of a private MRI (magnetic imaging resonance) 
report dated in December 1997 shows a diagnosis of 
posteriorly medial meniscal tear and left knee joint 
effusion.  Degenerative left knee changes were also reported.  

A November 1998 Social Security Administration disability 
determination and transmittal report shows that the veteran 
was found to be disabled from December 1997 due to status 
post surgery for a torn left knee meniscal.

A VA orthopedic examination report dated in August 1999 shows 
a diagnosis of subjective history of fracture of left fibula 
with degenerative changes of the left knee.  The veteran 
reported injuring his left knee in a postservice work-related 
accident, and subsequently undergoing knee surgery in March 
1998.  Examination showed the veteran's left ankle to be 
swollen.  Full range of motion of the knees was reported.  
Anterior tenderness along the mid shaft of the tibula/fibula 
was reported.  

The veteran testified before the undersigned in September 
2001 that he had suffered from pain at the site of his left 
leg fibula fracture since it occurred.  See page 12 of 
hearing transcript (transcript).  He added that it limited 
his motion.  See page 14 of transcript.  


The report of a May 2003 VA bones examination shows 
examination findings reflective of bilateral mild genuvarum, 
and an arthritic-appearing left leg.  Lower extremity 
tenderness was noted.  Left ankle movement was described as 
normal.  No ankle joint line tenderness was shown.  Neither 
foot nor ankle swelling was observed.  The diagnosis was no 
radiographic or clinical residuals from the left lower leg 
fracture in 1964.  Advanced left knee osteoarthritis was 
shown.  The examiner related that there was evidence of 
longstanding left knee arthritis which was contributing to 
left knee symptomatology.  The examiner also attributed the 
left knee symptoms to an intervening 1998 left knee injury.  
The examiner opined that the veteran's current symptoms were 
not service-connected, but rather secondary to the resection 
of the torn left medial meniscus.  

The report of a June 2003 VA peripheral nerves examination 
shows that the veteran complained of constant left ankle and 
lower leg pain.  A May 2003 radiograph was noted to show no 
abnormalities and no evidence of the previous fracture.  The 
examiner found no neurological deficits in the lower 
extremities.  The pain reported by the veteran was noted to 
be localized at the anterior margin of the tibia and did not 
extend to the more lateral portion of his left lower leg.  

In the course of a June 2005 VA orthopedic examination the 
veteran reported incurring a 2000 work-related left knee 
injury.  He complained of current left leg pain, to include 
on weight-bearing.  He also complained of swelling, but not 
of numbness.  Examination showed +1 edema medially and 
laterally over the malleoli.  The left lower leg had +2 
edema.  The veteran was able to heel and toe walk.  He walked 
with a stiff left knee and antalgic gait.  Ankle strength, 
inversion and eversion, was equal.  Left knee pain was 
demonstrated.  The left leg was tender over the lower tibia 
in the area of the distal edema.  Left ankle pain was also 
reported.  X-ray review showed no evidence of any past left 
ankle fracture.  The ankle mortis was well maintained, and no 
evidence of widening or ankle instability was shown.  The 
diagnoses supplied were left lower leg pain and 
osteoarthritis of the medial compartments of the bilateral 
knees.  The examiner added that a mild degree of tibia vara 
was shown.  The veteran was not tender at the site of the 
proximal fibula.  The examiner described the veteran's ankle 
pain as subjective, with some pitting edema present.  The 
examiner also opined that the veteran had never had a 
fracture at the site where he was currently complaining of 
pain, and that he was unable to find a relationship between 
the veteran's current complaints and his service-incurred 
injury.  The examiner, later, in October 2005, informed VA 
that he had reviewed the veteran's claims file in conjunction 
with the June 2005 examination.  

Laws and Regulations

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's left fibula fracture residuals have been 
evaluated by the RO under Diagnostic Codes (Codes) 5299-5262.  
A noncompensable rating has been assigned.  Code 5299 is used 
to identify musculoskeletal system disabilities that are not 
specifically listed in the Rating Schedule, but are rated by 
analogy to similar disabilities under the Rating Schedule.  
See 38 C.F.R. §§ 4.20, 4.27.


Code 5262 governs impairment of the tibia and fibula.  Such 
provides for a 10 percent rating where there is malunion of 
the tibia and fibula with slight knee or ankle disability.  A 
20 percent evaluation is warranted where there is malunion of 
the tibia and fibula with moderate knee or ankle disability, 
and a 30 percent rating is for assignment with marked knee or 
ankle disability.  38 C.F.R. § 4.71a.  

Code 5263 assigns a 10 percent rating for genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated).  Genu recurvatum is 
"hyperextension of the knee, the lower extremity having a 
forward curvature."  Stedman's Illustrated Medical 
Dictionary 739 (27th ed. 2000).  The Board parenthetically 
notes that while bilateral mild "genuvarum" has been 
diagnosed (see May 2003 VA bones examination report), "genu 
recurvatum" has not been so diagnosed.  As such, 
consideration of Code 5263 in the rating of the veteran's 
service-connected left fibula residuals in this case is not 
necessary.

Analysis

The Board finds that the preponderance of the evidence is 
against an increased (compensable) evaluation for the 
veteran's service-connected left fibula fracture residuals 
with subjective stiffness in the leg.  The RO's assignment of 
the noncompensable rating is appropriate.  Medical records do 
show complaints and diagnoses of subjective left lower 
extremity pain; and the record shows X-ray evidence of left 
knee arthritis.

Significantly, however, at the June 2005 VA orthopedic 
examination the veteran reported incurring a 2000 work-
related left knee injury.  Ankle strength, inversion and 
eversion, was equal, and X-ray review showed no evidence of 
any past left ankle fracture.  The ankle mortis was well 
maintained, and no evidence of widening or ankle instability 
was shown.  The diagnoses supplied were left lower leg pain 
and osteoarthritis of the medial compartments of the 
bilateral knees.  The veteran was not tender at the site of 
the proximal fibula.  The examiner described the veteran's 
ankle pain as subjective, with some pitting edema present.  
The examiner also opined that the veteran had never had a 
fracture at the site where he was currently complaining of 
pain, and that he was unable to find a relationship between 
the veteran's current complaints and his service-incurred 
injury.  The record is devoid of an objective medical finding 
of impairment of the left tibia and fibula, to include 
malunion.  As such, a compensable rating under Code 5262 is 
clearly not indicated.  

The Board has also carefully considered the evidence relating 
to the service-connected left fibula disability in 
conjunction with the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59, to include any functional impairment which may be 
attributed thereto with respect to the holding in DeLuca v. 
Brown, 8 Vet. App. 202, 205-7 (1995).  However, the 
disability is not objectively shown to result in any 
pertinent functional loss characterized by weakness, fatigue 
or lack of endurance.  While the Board does not doubt that 
the veteran has some level pain associated with the 
disability, nevertheless, even when considering the effects 
of pain, the criteria for higher evaluations are not 
approximated.

A compensable rating may also be for application if moderate 
limitation of ankle motion is shown.  See 38 C.F.R. § 4.71a, 
Code 5271.  However, the veteran's left ankle range of motion 
has been described as normal.  See report of May 2003 VA 
bones examination.  

The Board does find it noteworthy that the VA examiner who 
conducted the June 2005 orthopedic examination essentially 
found that the veteran did not have a left knee disability 
which was related to his service-connected left fibula 
fracture residuals.  The Board also notes that the RO, in 
April 2003, found that the veteran was not entitled to 
service connection for either a left knee or left ankle 
condition.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board, 
however, finds no section that provides a basis upon which to 
assign higher disability evaluations for the disability at 
issue.


In reaching the foregoing decision the Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for residuals of left fibula fracture 
with subjective stiffness in the leg is not warranted.  


REMAND

As indicated in the Introduction, this case was remanded to 
the RO in May 2004.  The Board specifically finds that some 
of the requested development has not been sufficiently 
completed.  Accordingly, remand is mandatory.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In its May 2004 remand, the Board, at page four, found that, 
in pertinent part:

In this case, consideration of separate 
ratings for absorption of the mandible 
and/or bone loss, numbness of the lower 
lip, and a painful scar of the lip are 
indicated as part of an issue on appeal 
and should be addressed.  The Board notes 
that while the RO addressed separate 
ratings in the supplemental statement of 
the case dated in April 2003, there was 
no explanation or rationale provided as 
why independent evaluations were not 
applicable to the veteran's jaw 
symptomatology.


At page six, it was mentioned that:

6.  The RO should again determine whether 
separate ratings are indicated for the 
veteran's facial injury residuals based 
on the findings obtained on most recent 
VA examination.  The complete rationale 
for the opinions expressed should be 
provided.  

This development has not been accomplished.  See January 2006 
SSOC.  Additional action is therefore required.  Stegall, 
supra.  

The Board further observes that the matter here being 
remanded (consideration of separate ratings for the veteran's 
facial injury residuals) is inextricably intertwined with the 
instant matter concerning entitlement to an increased rating 
for residuals of injury to the jaw with loss of teeth, 
contusions, facial lacerations, decreased sensation and 
laceration of the lower lip with scar.  See Harris v. 
Derwinski, 1 Vet. App 180, 183 (1991) (two issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue); Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  Therefore, adjudication of latter must be deferred 
pending resolution of the former.

Accordingly, this matter is remanded for the following:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish effective 
dates for the claim on appeal concerning 
entitlement to an increased rating for 
residuals of injury to the jaw with loss 
of teeth, contusions, facial lacerations, 
decreased sensation and laceration of the 
lower lip with scar, as outlined by the 
Court in Dingess, supra.  


2.  The RO must determine whether 
separate ratings are indicated for the 
veteran's facial injury residuals based 
on the findings obtained on the most 
recent VA examination.  The complete 
rationale for the opinions expressed 
should be provided.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall, supra.  

4.  Thereafter, the RO should 
readjudicate the claim on appeal 
concerning entitlement to an increased 
rating for residuals of injury to the jaw 
with loss of teeth, contusions, facial 
lacerations, decreased sensation and 
laceration of the lower lip with scar, if 
appropriate.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
SSOC, and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner. See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


